Citation Nr: 1517786	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2003 to March 2007, to include periods of service obligated by a Loan Repayment Program.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Buffalo, New York which denied a request for a waiver of an overpayment in the amounts of $7,060.23, $11,710.70,  and $516.67 (a total of $19,287.60).  


FINDINGS OF FACT

1.  On June 6, 2011, the Veteran reduced his credit hours at the Washington Bible Seminary College/Capitol Bible Seminary from two credit hours to zero credit hours; this reduction was made after the school's drop-add period.  The award of VA educational benefits was accordingly terminated, creating an overpayment in the amount of $1,920.45. 

2.  In July 2011, the Veteran's Post-9/11 GI Bill eligibility rate was reduced from 100 percent to 60 percent because the Veteran was shown to have non-qualifying periods of service due to enlistment under a loan repayment program.  The award of VA educational benefits was reduced, creating an overpayment in the amount $17,367.15.

3.  The creation of an overpayment of educational assistance benefits under the Post-9/11 GI Bill in the total amount of $19,287.60 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

4.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

5.  Repayment of the overpayment debt would result in some degree of financial hardship to the Veteran. 

6.  Recovery of the overpayment of VA education benefits in the amount of $17,367.15 would defeat the purpose of the VA education program.

7.  Recovery of the overpayment of VA education benefits in the amount of $1,920.45 would not defeat the purpose of the VA education program.

8.  The failure of the Government to insist upon its right to repayment of the total assessed overpayment in the total amount of $19,287.60 would result in unjust enrichment of the Veteran. 

9.  The Veteran has not relinquished a valuable right or incurred any legal obligations based on his reliance of VA education benefits received in the amount of $1,920.45.

10.  The Veteran has changed his financial position to his own detriment in relying on payment of education benefits under the Post-9/11 GI Bill in the amount of $17,367.15, for benefits initially assessed at a 100 percent rate.  

11.  Recovery of an overpayment in the amount of $17,367.15, created based on the reduction of the Veteran's Post-9/11 GI Bill eligibility rate would be against equity and good conscience. 

12.  Recovery of an overpayment in the amount of $1,920.45, created based on the Veteran's reduction of credit hours in June 6, 2011, would not be against equity and good conscience. 


CONCLUSIONS OF LAW

1.  The creation of the overpayment in the total amount of $19,287.60 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran. 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(b) (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of education benefits in the partial amount of $17,367.15 are met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).

3.  The criteria for waiver of recovery of the overpayment of education benefits in the amount of $1,920.45 have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2014). 
In July 2011 decisions, the RO informed the Veteran that he received an overpayment in education under the Post-9/11 GI Bill due to a June 2006 reduction in credit hours, and due to the reduction of the his Post-9/11 GI Bill eligibility rate from 100 percent to 60 percent.  In September 2011, the Veteran requested a waiver of repayment of benefits.  In September 2011, the Committee on Waivers and Compromises denied a waiver of overpayment, and the RO informed the Veteran in January 2012 that a waiver of the overpayment debt was denied.  A March 2013 statement of the case addressed the issue of entitlement to waiver of the overpayment, and afforded the Veteran an opportunity to present information and evidence in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained in this case.  



Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2014).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  The law provides that if any person to whom VA compensation is being paid is imprisoned as the result of conviction of a felony or misdemeanor, such compensation payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.665.  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

In May 2011, the Veteran was awarded benefits payable under the Post-9/11 GI Bill for the enrollment period from May 16, 2011 to June 27, 2011.  On June 6, 2011, the Veteran reduced his credit hours at the Washington Bible Seminary College/Capitol Bible Seminary from two credit hours to zero credit hours; this reduction was made after the school's drop-add period.  The award of VA educational benefits was accordingly terminated, validly creating an overpayment in the amount of $1,920.45 ($561.75 for tuition and fees and $1,358.70 for a monthly housing allowance).   

May 2011 and June 2011 decisions show that the Veteran was awarded benefits under an approved program of education or training under the Post-9/11 GI Bill at a 100 percent rate based on total aggregate service.  In July 2011, the Veteran's Post-9/11 GI Bill eligibility rate was reduced from 100 percent to 60 percent based on an independent review of the Veteran's file, which showed that he had non-qualifying periods of service under the Post-9/11 GI Bill due to enlistment under a loan repayment program.  The award of VA educational benefits was accordingly reduced, validly creating an overpayment in the amount $17,367.15 ($10,352 for a housing allowance, $516.67 for books and supplies, $6,498.48 for tuition and fees.

The Veteran has not challenged the validity of the debt or the amounts in question in this case, but rather, seeks a waiver of the debt.  

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  The Veteran contends in a September 2011 statement that he had forgotten that he was enrolled in the College Loan Repayment Program when he applied for Post-9/11 GI Bill benefits, and did not remember his service obligation from 2004 to 2006.  He indicated that he was in no way trying to defraud VA, as his goal was to become a chaplain for the Air Force and to work at a VA hospital someday.  The Board finds that the Veteran's lay statement is credible.  Moreover, while the Veteran also incurred part of his overpayment in benefits when he reduced his credit hours in June 6, 2011, around that time, the Veteran submitted to VA a Request for Change of Program or Place of Training (VA Form 22-1995).  Thus, it appears that the Veteran was not fully aware that he would be in receipt of an overpayment based on his withdrawal from Capital Bible Seminary.  Accordingly, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that a partial waiver of the overpayment of education benefits, in the amount of $17,367.15, is warranted.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran was at fault in the creation of the overpayment, and VA was not at fault in the creation of the Veteran's indebtedness.   Information from the relevant education program at the Washington Bible Seminary College/Capitol Bible Seminary shows that the Veteran withdrew from the program in June 2011 after the add-drop period, but that he continued to accept education benefits which were paid to him for that enrollment period.  The Board finds that because the overpayment of VA education benefits was properly created based on the change of enrollment status, and the Veteran was at fault in accepting benefits to which he was not entitled during this period.  

Additionally, the record indicates that on his application for Chapter 33 education benefits, the Veteran did not disclose that he had a period of service that was used for the purpose of repaying an education loan.  While the Veteran stated in a June 2013 substantive appeal, that he was unaware and had forgotten that he had taken a loan repayment program when submitting his application, the Board finds, nonetheless, that the Veteran was solely at fault in the creation of the overpayment because it was his duty to disclose periods of service which were served under a loan repayment program, and his failure to do so due to his own error or lack of understanding does not absolve him of fault.  

As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran contends in a September 2011 statement that he is not able to pay back the amount of the assessed overpayment because he was the only one working in his household, and because he was dependent on Post-9/11 GI Bill benefits in order to continue his higher education and reach his goal as a chaplain.  The Veteran has submitted September 2011 and December 2012 Financial Status Reports.  

In an initial September 2011 Financial Status Report, the Veteran identified total monthly income in the amount of $4,340.00, and monthly expenses in the amount of $3,527.00.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Therefore monthly payments on loans and other debts, identified as totaling $1,480.00 a month, have not been considered in calculating monthly expenses.  In September 2011, the Veteran had a monthly balance of $813.00.  

The Board finds that an updated December 2012 Financial Status Report identifies a decrease in monthly income due to unemployment.  A review of the Veteran's Chapter 33 enrollment summary indicates that he was enrolled in a Master of Divinity program at Liberty University at this time.  The Veteran had a total monthly income of $1,360.00.  The Veteran identified $3,075.00 in monthly expenses for rent or mortgage, food, utilities, and other living expenses, leaving a negative balance of $1,715.00 a month.  Again, monthly payments on installment contracts and other debts have not been considered in calculating the Veteran's monthly expenses.  Resolving the reasonable doubt in favor of the Veteran on the question of financial hardship, the Board finds that repayment of the debt would result in some degree of financial hardship to the Veteran.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds a waiver of the overpayment, in the total amount of $19,287.60, would result in unjust enrichment by the Veteran.  While it appears that the Veteran used the overpayment of education benefits to meet the costs of tuition, fees, housing, and books and supplies during relevant periods of enrollment, the Board finds, nonetheless, that the failure of the Government to insist upon its right to repayment of the assessed overpayment would still result in unjust enrichment of the Veteran as he was in receipt of money which was not due to him.

The Board finds that recovery of the overpayment, in the partial amount of $17,367.15, would defeat the purpose for which benefits were intended.  The Board finds that the award and disbursement of VA education assistance benefits was made, in part, for the purpose extending benefits of a higher education program to qualified and deserving Veterans who might not otherwise be able to afford such education.  See 38 U.S.C.A. § 3451.  Thus, the collection of the debt, in the amount of $17,367.15, would defeat the purpose of the benefits, as the full amount of this benefit was applied to toward the completion of the Veteran's higher education program.  Conversely, the Board finds that recovery of the overpayment, in the amount of $1,920.45, would not defeat the purpose for which benefits were intended.  In that regard, the Veteran reduced his credit hours in June 2011 to zero, effectively withdrawing from the program during the relevant period of enrollment.  Thus, the education benefits received by the Veteran in the amount of $1,920.45 were not applied toward any qualifying degree program.  Moreover, information from Washington Bible Seminary College/Capitol Bible Seminary shows that 50 percent of the Veteran's tuition was refunded to the Veteran for the period from May 2011 to June 2011, yet this amount was not paid back to VA by the Veteran.  

The Board finds that Veteran has not relinquished a valuable right or incurred any legal obligations based on his reliance of VA education benefits received in the amount of $1,920.45.  Because the Veteran had withdrawn from courses during the enrollment period from May 2011 to June 2011, the Board finds that the Veteran could not have relied on the disbursement of tuition and housing benefits for the payment of tuition and qualifying housing while he was enrolled in school, because he effectively withdrew from the program at the Washington Bible Seminary College in June 2011.   

The Board finds that the Veteran has changed his financial position to his own detriment in relying on payment of education benefits under the Post-9/11 GI Bill in the amount of $17,367.15, initially assessed at a 100 percent rate.  The Veteran was informed in May 2011 and June 2011 that he was entitled to receive 100 percent of the benefits payable under the Post-9/11 GI Bill program for training offered by an institution of higher education.  Thus, when enrolling in courses at the Washington Bible Seminary College, the Veteran relied on the receipt of benefits at the 100 percent rate.  The Veteran indicated in a September 2011 statement, that he was dependent on Post-9/11 GI Bill benefits to reach his education goal in becoming a chaplain.  While the Veteran was notified in July 2011 that his benefits were reduced to 60 percent due to non-eligible periods of service, prior to that time, he had changed his financial position by enrolling in a program of education with the expectation of receiving relevant education benefits at the 100 percent rate.    

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include the Veteran's fault in the creation of the debt, some degree of financial hardship shown by the Veteran if the debt were to be repaid, unjust enrichment by the Veteran if part of the debt were to be waived, the purpose for which benefits were intended, and the Veteran's reliance on those education benefits, the Board finds, resolving all reasonable doubt in favor of the Veteran, that recovery of the overpayment in the amount of $17,367.15, created based on the reduction of the Veteran's Post-9/11 GI Bill eligibility rate, would be against the principles of equity and good conscience.  For the reasons stated above and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a partial waiver of recovery of VA benefits in the amount of $17,367.15 have been met.  See 38 C.F.R. §§ 1.963, 1.965.    

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include the Veteran's fault in the creation of the debt, some degree of financial hardship shown by the Veteran if the debt were to be repaid, unjust enrichment by the Veteran if part of the debt were to be waived, the purpose for which benefits were intended, and the Veteran's lack of reliance on education benefits received for a period where he was not enrolled in a qualifying program of education, the Board finds that recovery of an overpayment in the amount of $1,920.45, created based on the Veteran's reduction of credit hours in June 6, 2011, would not be against equity and good conscience. 


(CONTINUED ON NEXT PAGE)

ORDER

A waiver of recovery of an overpayment of education benefits under the Post-9/11 GI Bill, in the amount of $17,367.15, is granted.

A waiver of recovery of an overpayment of education benefits under the Post-9/11 GI Bill, in the amount of $1,920.45, is denied.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


